Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1, reading on claims 1-6, in the reply filed on 6/16/2021 is acknowledged.  The traversal is on the ground(s) that no specific arguments are presented.  This is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/16/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1, 328; Figure 2, 341;.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This applies to the limitations “blocking means” and “identification means”.  The term “identification means” is interpreted in light of paragraph [0071] of the instant specification as a color, character, figure, symbol. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In regard to claim 5, the scope of the term “blocking means” is indefinite.  The term is not defined in the instant specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6132612 by Bourgeois in view of U.S. Patent Publication No. 2016/0097073 by Niazi. 
 claims 1 and 4, Bourgeois teaches an ion exchange resin bag accommodating an ion exchange resin to be used in an ion exchange device (abstract; C3/L1-20; C3/L41-44; C3/L49-54; C4/L51 to C5/L15, Figure 2, container 28 may be a liquid permeable bag, polystyrene ion exchange materials or resin).  Bourgeois teaches a bag body that is formed of a resin, has a bag shape, and accommodates the ion exchange resin (C4/L51 to C5/L15, Figure 2, container 28 may be a liquid permeable bag made of nuclear resin, polystyrene ion exchange materials or resin).  
Bourgeois teaches a reinforcing body provided in the bag body and reinforcing the bag body (C4/L33 to C5/L15, Figure 2, tie portion, see annotation below).  
--Bourgeois teaches the bag body has a bottom surface portion that is provided at an end portion opposite to an end portion where an opening is provided and forms a bottom surface of the bag body (C4/L33 to C5/L15, Figure 2, closed end 42, closeable open end 40, pressure vessel 10, inlet 18).  Bourgeois teaches a side surface portion that is connected to the bottom surface portion and forms a side surface of the bag body (C4/L33 to C5/L15, Figure 2, sidewalls 44).  
Bourgeois teaches the reinforcing body has a first reinforcing portion that is fixed to a boundary portion between the bottom surface portion and the side surface portion (C4/L33 to C5/L15, Figure 2, see annotation below).  Bourgeois teaches a second reinforcing portion that is connected to the first reinforcing portion and fixed to at least a part of the side surface portion and extends from the first reinforcing portion toward the opening (C4/L33 to C5/L15, Figure 2, see annotation below). 

    PNG
    media_image1.png
    879
    925
    media_image1.png
    Greyscale

Bourgeois teaches the bag body is liquid permeable (C4/L51 to C5/L15).  Bourgeois teaches the bag body is made of a resin (C4/L51 to C5/L15).  Bourgeois does not explicitly teach the bag body is a mesh.
Niazi teaches a porous mesh holding a resin ([0015]).  Niazi teaches the mesh prevents the loss of resin and enables handling ([0015]).  Niazi teaches the mesh opening of the mesh is 28 µm or more and 195 µm or less ([0015]; reading on claim 4); this will inherently read on a mesh number of the mesh is 86 mesh or more and 460 mesh or less. 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a mesh, as taught by Niazi, in the ion exchange resin bag of 
In regard to claim 5, Bourgeois teaches blocking means that is provided in the opening of the bag body and closes the opening (C4/L33-42, Figure 1, valve 22). 
In regard to claim 6, Bourgeois teaches both cationic and anionic exchange resin bags (C1/L53-65).  Bourgeois teaches using two different regenerating agents for cationic and anionic resins (C1/L53-65).  Bourgeois teaches housing both anionic and cationic exchange resins in the same housing (C2/L1-9; C2/L62-67).  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to incorporate identification means on the bag body of anionic and cationic bag bodies in order to apply the correct regenerating agent. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6132612 by Bourgeois in view of U.S. Patent Publication No. 2016/0097073 by Niazi, as noted above, further in view of English Machine Translation JP 2002327417 by Yamamoto (Yamamoto). 
In regard to claim 2, Modified Bourgeois teaches the limitations as noted above. Further, Bourgeois teaches the anionic and cationic beds are removably housed within the vessel (C3/L1-20).  Bourgeois teaches removing spent materials and replacing the materials by inserting a new container with unspent materials (C3/L1-20).  Bourgeois teaches easily removing the exchange materials (C3/L41-43).  
Modified Bourgeois does not teach the second reinforcing portion in connected through an intermediate portion to the first reinforcing portion.


It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a first and second reinforcing portion with an intermediation portion, as taught by Yamamoto, in the ion exchange resin bag of modified Bourgeois in order to effectively support the removable resin bags, prevent damaged bags, prevent spills, and prevent resin loss. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6132612 by Bourgeois in view of U.S. Patent Publication No. 2016/0097073 by Niazi, as noted above, further in view of U.S. Patent Publication No. 2017/0173231 by Kiriyama et al. (Kiriyama). 
In regard to claim 3, Modified Bourgeois teaches the limitations as noted above.  Bourgeois teaches the resin is polystyrene ion exchange materials or resins or any other suitable material (C4/L51-67).  Modified Bourgeois does not teach the resin includes polyester. 
Kiriyama teaches cationic resins include polystyrene and polyester ([00288]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to In re Ruff 118 USPQ 343 (CCPA 1958).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/KARA M PEO/Primary Examiner, Art Unit 1777